Citation Nr: 0614618	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for vascular 
headaches.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran's substantive appeal reflects that she requested 
a Board Hearing.  A July 2003 Board letter informed the 
veteran that her hearing was schedule for November 5, 2003.  
In a July 2003 statement, she withdrew her request for a 
hearing.

In the July 2003 statement, the veteran requested 
representation by a different representative, but did not 
indicate that she was revoking her current representative.  A 
July 2004 RO letter informed the veteran that she must submit 
another VA Form 21-22 to change her representative and 
provided a form for her use.  The claims file reflects no 
record of that letter having been returned as undelivered or 
of the veteran having submitted another Form 21-22.  Thus, 
the Board deems the representative currently of record to be 
the authorized representative.  See 38 C.F.R. § 20.601 
(2005).

In September 2004, the Board remanded the case to the RO for 
additional development.  The case has once again been 
submitted to the Board for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, remand is warranted to 
comply with prior remand instructions with regard to the 
sarcoidosis claim, and for the RO to consider newly submitted 
evidence in the first instance. 

Following the re-certification of the veteran's appeal to the 
Board in January 2006, additional pertinent private and VA 
treatment records were forwarded to the Board.  She also 
included authorization forms for Roper Main Medical Records 
and Berkley Family Practice.  No waiver of RO jurisdiction 
over this evidence was provided.  A March 2006 letter advised 
the veteran regarding the consequences of submitting evidence 
without a waiver, and asked the veteran whether she wished to 
waive RO jurisdiction.  To date, no response has been 
received. 

Since the veteran has not submitted a waiver of RO 
jurisdiction over those records, and those records show 
complaints or treatment for headaches, sarcoidosis, and 
hypertension. this claim must be remanded so that these 
records can be reviewed by the RO in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

It also appears from a review of the treatment records 
submitted that there may be additional private and VA 
treatment records pertinent to the veteran's claim that have 
not been associated with the claims folder.  Thus, ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Turning to the sarcoidosis claim, the Board remanded the 
veteran's appeal of the evaluation of her sarcoidosis for 
another examination, appropriate diagnostic tests, to include 
pulmonary function tests which reflected all values contained 
in the applicable rating criteria, and medical interpretation 
of her pulmonary function tests.  The claims file reflects 
the reports of the veteran's stress test, chest X-rays, and 
her myocardial perfusion nuclear medicine study.

An April 2005 report reflects that a physician interpreted 
the veteran's pulmonary function tests as having shown mild 
obstruction and a positive bronchodilator response.  The 
claims file, however, does not contain the pulmonary function 
tests report which reflects the required values, and the 
examiner at the 2005 examination did not comment on the 
pulmonary function tests findings.

The veteran was granted service connection for sarcoidosis in 
1987.  The rating criteria for respiratory disorders were 
changed in October 1996.  A March 1998 rating decision 
changed the Diagnostic Code for the veteran's evaluation.  
The July 2002 rating decision reflects that her sarcoidosis 
is rated analogously under hyphenated Diagnostic Code 6899-
6846.  See 38 C.F.R. § 4.27 (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation).

The Board notes the examiner's findings and opinion at the 
April 2005 examination that the veteran manifested no 
clinical symptoms of sarcoidosis, and that she is not 
currently diagnosed as having sarcoidosis.  The Board also 
notes, however, that the applicable rating criteria for 
sarcoidosis require that active disease or residuals such as 
chronic bronchitis are to be rated under the appropriate 
Diagnostic Code.  See 38 C.F.R. § 4.97, Diagnostic Code 6846.  
Moreover, the physician who reviewed the 2005 pulmonary 
function tests results observed that they showed a mild 
obstruction.

The Court of Appeals For Veterans Claims has held that, as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  In light of the absences of the pulmonary 
function tests report and the examiner's explanation of those 
results, where applicable, the Board is constrained to find 
that the 2004 remand was not complied with as it related to 
the appeal of the sarcoidosis evaluation.


Accordingly, the case is REMANDED for the following:

1.  The RO will obtain the report of the 
2005 pulmonary function tests and 
associate it with the claims file.  The 
RO should refer to the 2004 remand to 
determine the information required of 
the pulmonary function tests.  If the 
report does not reflect all required 
measurements, the RO should arrange for 
the veteran to be tested again.

2.  The RO should obtain the treatment 
records from Roper Main Medical Records 
since January 2006.  The RO should also 
obtain the treatment records from Dr. 
Gordon Wilhoit since June 2005.  After 
securing a current release form, if the 
ones provided in February 2006 are no 
longer valid, the RO should obtain these 
records.

3.  VA treatment records from the VA 
medical center in Charleston, South 
Carolina since February 2006 should also 
be obtained.  

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last Supplemental 
Statement of the Case (SSOC) in light of 
all the other evidence of record and 
reevaluate the claims on appeal.  To the 
extent that any benefit sought on appeal 
remains denied, the RO shall issue the 
veteran an SSOC and, if all is in order, 
return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).







